Citation Nr: 0416605	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In both a November 2002 statement and an April 2003 brief 
from the veteran's representative, references have been made 
to recent treatment for hypertension at the VA Medical Center 
(VAMC) in San Juan.  Records of such treatment should be 
obtained and added to the claims file.  

The veteran's representative also noted past treatment for 
hypertension at Fort Gordon, Georgia, during service.  While 
that facility notified the RO in March 2002 that it had no 
records of treatment of the veteran, the RO should contact 
the National Personnel Records Center (NPRC) in St. Louis so 
as to more fully resolve the question of whether such records 
are actually available.

Accordingly, this case is REMANDED for the following action:

1.  The NPRC should be contacted and 
should be requested to provide any 
available service medical records of the 
veteran from Fort Gordon.  All obtained 
records must be added to the claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be added to the claims 
file.

2.  The San Juan VAMC should also be 
contacted, and a request for all records 
of medical treatment of the veteran 
should be made.  All obtained records 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

3.  Then, but only if additional medical 
evidence is added to the claims file, a 
Supplemental Statement of the Case 
addressing the issue of entitlement to 
service connection for hypertension 
should be issued.  The veteran should be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


